DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on May 24, 2018.
Claims 1-20 are new and original. 
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (U.S. Patent Application Number 2007/094372 A1; hereinafter “Hariharan”) in view of Chan (U.S. Patent Application Number 2010/257067 A1; hereinafter “Chan”).
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (U.S. Patent Application Number 2007/094372 A1) in view of Chan (U.S. Patent Application Number 2010/257067 A1) in further view of Woods (U.S. Patent Application Number 2010/0328232 A1; hereinafter “Woods”).
This action is made Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of References Cited By Applicant
7.	The information disclosure statements (IDS) submitted on 08/21/2018 and 12/09/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (U.S. Patent Application Number 2007/094372 A1; hereinafter “Hariharan”) in view of Chan (U.S. Patent Application Number 2010/257067 A1; hereinafter “Chan”).
Regarding claim 1, Hariharan discloses:
A computer-implemented method, comprising: 
receiving transaction data (Hariharan: para. [0047] “The typically browser presents the output fields to provide to the user information about the preceding transaction, whereas the browser presents the input fields to allow the user to input data relating to a next transaction.”) from a remote system with an Emulated Register Input Control Adapter (ERICA) application programming interface (API); (Hariharan: para. [0037] “The message constructor 118 is an application program interface (API) that passes data in the form of application layer messages to the legacy application 102 executing on the application server 100.”)
validating the received transaction data as validated data; (Hariharan: para. [0050] “Thus, message 400 received by application server 100 from network server 110 is intended for an instance of the legacy application, as indicated by the message's process ID 410. That instance of legacy application 102 is identified in step 345 by mapper application 106 parsing process ID 410 from message 400. The format of message 400 is also validated by mapper application 106.”)
translating the validated data into a set of sequential events; (Hariharan: para. [0048] “Conventionally, the browser packages the form data as a string, which includes the values input by the user and the input tags associated with the values. In step 340, in response to receiving the form data, a macro manager 116 of the integration object 114 on network server 110 identifies a macro corresponding to the form. Macro manager 116 provides services to integration object 114 for extracting the user-entered values, the input field tags for the respective values, and the dialog ID from the received form data.”)
transmitting the set of sequential events to an ERICA Module … computer; (Hariharan: paras. [0051]-[0052] “Message manager 104 constructs the keystroke event message with the needed information such as the key (character to be sent) along with the status of alt, ctrl, shift keys etc. If there is a string that needs to be sent to legacy application 102, it is sent as a sequence of individual characters.”)
processing the set of sequential events with the ERICA Module to emulate user actions on a POS system Human Machine Interface (HMI); and (Hariharan: paras. [0051]-[0052] “Message manager 104 constructs the keystroke event message with the needed information such as the key (character to be sent) along with the status of alt, ctrl, shift keys etc. If there is a string that needs to be sent to legacy application 102, it is sent as a sequence of individual characters.”)
validating result data generated by the sequential event processing. (Hariharan: paras. [0057]-[0067] “The account details are then read from the new screen using screen scraping. The account details and the dialog ID of the screen itself are then passed to network server 110. The macro manager on network server 110 identifies the screen of legacy application 102 that corresponds to the received dialog ID, and sends to the browser executing on remote computer 120 information representing a form associated with that screen, together with the data representing the account details. Finally the browser displays the form on the display device of remote computer 120.” the paragraphs generally describe using the system for a login and password which is then validated)
However, Hariharan does not expressly disclose that executing on a Point-of-Sale (POS) system terminal.
However in the same field of endeavor, Chan teaches: executing on a Point-of-Sale (POS) system terminal. (Chan: para. [0005] “With the growth of electronic commerce (“e-commerce), such as sales over the Internet using a computer or a mobile phone, many sales transactions are carried out at remote locations or servers where the printer and terminal do not reside. Thus, there are businesses that would like to add e-commerce capability to their business model without the need to add or update their current computers and/or point-of-sale systems.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hariharan (directed to intergrating legacy applications to the internet) and Chan (directed to utilizing mobile devices to incorporate point of sale capabilities with legacy systems) and arrived at a device able to access legacy systems via mobile device’s point of sale system. One of ordinary skill in the art would have been motivated to make such a combination because because “businesses that would like to add e-commerce capability to their business model without the need to add or update their current computers and/or point-of-sale systems.” (Chan: para. [0005]).
Regarding claim 2, Hariharan in view of Chan discloses all of the features with respect to claim 1 as outlined above and further Hariharan in view of Chan discloses:
wherein the ERICA API executes in a cloud-based computing environment. (Hariharan: paras. [0027]-[0028] “The network 150 allows communication between the application server 100, the network server 110 and the remote computer 120 in a manner known in the art. The network 150 preferably includes the Internet, in which case the network server 110 may be an Internet server. Remote computer 120 specifies a path to the network server 110 using a Universal Resource Locator (URL) having a known syntax for defining a network connection. However, network 150 may also be a self-contained network such as an Intranet, a wide area network (WAN), or a local area network (LAN).”)
Regarding claim 3, Hariharan in view of Chan discloses all of the features with respect to claim 1 as outlined above and further Hariharan in view of Chan discloses:
further comprising receiving expected results of the transaction data along with the transaction data. (Hariharan: paras. [0070]-[0071] and [0088] “The user interacts with the form and ultimately sends results, i.e., text, numbers, or selections, back to server 110 in the form of a string having tags associated therewith, as were defined by the HTML file. That is, the user does not send the form itself back, but rather sends results, i.e., text, numbers, or selections, that arise from the user interacting with the form. Server 110 has to somehow determine that these returned results are for the first form, which, in turn, is for the first legacy screen. In one embodiment of the invention, the Dialog ID, logon999, is included in the HTML file. Accordingly, for this embodiment of the invention, the results returned to server 110 will also include Dialog ID logon999, so server 110 can use the returned Dialog ID logon999 to point the returned results back to the legacy screen of the same Dialog ID. An advantage of the present invention is that the legacy application and associated databases remain unchanged. Inputs and outputs to and from the legacy applications are the only elements affected.”)
Regarding claim 4, Hariharan in view of Chan discloses all of the features with respect to claim 1 as outlined above and further Hariharan in view of Chan discloses:
further comprising committing the validated data to a cloud-based database associated with the ERICA API. (Chan: paras. [0005] “With the growth of electronic commerce (“e-commerce), such as sales over the Internet using a computer or a mobile phone, many sales transactions are carried out at remote locations or servers where the printer and terminal do not reside.” para. [0014]-[0017] “The embodiments can also include transmitting to the web service proxy server any information for storage in a database and/or to be made available over the Internet by providing the web service API interface. The reception can occur via a cellular network.” use of web/Internet based servers for data processing and datas storage.)
Regarding claim 5, Hariharan in view of Chan discloses all of the features with respect to claim 1 as outlined above and further Hariharan in view of Chan discloses:
wherein the ERICA Module interfaces with the …using native operating system (OS) Human Interface libraries. (Hariharan: para. [0089] “Due to the fact that the legacy application is accessed using messages in the form produced by the native operating system, inputs received over the network are accepted by the legacy application. Also, as the input messages are in the regular form, there is no risk of corrupting the legacy application, nor its associated database(s).”)
However, Hariharan does not expressly disclose that POS system terminal computer.
However in the same field of endeavor, Chan teaches: POS system terminal computer. (Chan: para. [0005] “With the growth of electronic commerce (“e-commerce), such as sales over the Internet using a computer or a mobile phone, many sales transactions are carried out at remote locations or servers where the printer and terminal do not reside. Thus, there are businesses that would like to add e-commerce capability to their business model without the need to add or update their current computers and/or point-of-sale systems.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of invention of the claimed invention to use known hardware capabilities of mobile devices to run point of sale software. A person of ordinary skill in the power generation simulation and modeling field would be motivated to combine Hariharan in view of Chan because “businesses that would like to add e-commerce capability to their business model without the need to add or update their current computers and/or point-of-sale systems.” (Chan: para. [0005]).
Regarding claim 8, Hariharan discloses: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: (Hariharan: para. [0030] “The computer module 201 typically includes at least one processor unit 205, a memory unit 206 for storing data and programs, a storage device 211, and a number of input/output (I/O) interfaces 207 to 210.”) Regarding the remaining claim elements of claim 8, incorporating the rejections of claim 1, claim 8 is rejected as discussed above for substantially similar rationale.
Regarding claim 15, Hariharan discloses: A computer-implemented system, comprising: a computer memory; and a hardware processor interoperably coupled with the computer memory and configured to perform operations comprising: (Hariharan: para. [0030] “The computer module 201 typically includes at least one processor unit 205, a memory unit 206 for storing data and programs, a storage device 211, and a number of input/output (I/O) interfaces 207 to 210.”) Regarding the remaining claim elements of claim 15, incorporating the rejections of claim 1, claim 15 is rejected as discussed above for substantially similar rationale.
Regarding claims 9 and 16, incorporating the rejections of claim 2, and claims 8 and 15 respectively, claims 9 and 16 are rejected as discussed above for substantially similar rationale.
Regarding claims 10 and 17, incorporating the rejections of claim 3, and claims 8 and 15 respectively, claims 10 and 17 are rejected as discussed above for substantially similar rationale.
Regarding claims 11 and 18, incorporating the rejections of claim 4, and claims 8 and 15 respectively, claims 11 and 18 are rejected as discussed above for substantially similar rationale.
Regarding claims 12 and 19, incorporating the rejections of claim 5, and claims 8 and 15 respectively, claims 12 and 19 are rejected as discussed above for substantially similar rationale.
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan (U.S. Patent Application Number 2007/094372 A1) in view of Chan (U.S. Patent Application Number 2010/257067 A1) in further view of Woods (U.S. Patent Application Number 2010/0328232 A1; hereinafter “Woods”).
Regarding claim 6, Hariharan in view of Chan discloses all of the features with respect to claim 1 as outlined above and further Hariharan in view of Chan does not appear to expressly disclose:
further comprising capturing, with the ERICA Module, pixel data from a defined block around a cursor position on a graphical user interface (GUI) of the POS system HMI. 
However, in similar field of endeavor, Wood teaches: further comprising capturing, with the ERICA Module, pixel data from a defined block around a cursor position on a graphical user interface (GUI) of the POS system HMI. (Wood: para. [0037] “with reference to FIGS. 4 and 6, the cursor preview window 58 includes a representation of a section of the graphical user interface 30 proximal to the masked segment 46, also referred to as a bounded area 60. Essentially, the cursor preview window 58 contains a copy of the section of the graphics being displayed on the display panel obscured by the touch input. Further, the bounded area 60 typically includes graphics from areas beyond that obscured by the touch input, up to a predetermined limit. The aforementioned section or bounded area 60 may be square or rectangular in shape, though any other displayable shape such as a circle or oval may also be utilized. It is understood that the borders of the bounded area 60 are a predefined distance from a center 47 of the masked segment 46. The center 47 corresponds to the touch input coordinates 49 as sensed by the touch input panel 16. For reasons that will be described in further detail below, the cursor preview window 58 includes a cross-hair cursor 62 disposed at the center 47.”) 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hariharan (directed to intergrating legacy applications to the internet) and Chan (directed to utilizing mobile devices to incorporate point of sale capabilities with legacy systems) and Wood (directed to intergrating devices cursor and GUI to provide responsibe displays) and arrived at a device able to access legacy systems via mobile device’s point of sale system including a responsive display based on cursor location on the mobile device. One of ordinary skill in the art would have been motivated to make such a combination because because “increasing the accuracy and precision of the touch inputs thereon, while retaining the interface designed for more accurate input devices. Additionally, there is a need in the art for a touch screen display user interface in which the user can immediately discern where the cursor is positioned even while it remains obscured.” (Wood: para. [0012]).
Regarding claim 7, Hariharan in view of Chan in further view of Wood discloses all of the features with respect to claims 1 and 6 as outlined above and further Hariharan in view of Chan in further view of Wood discloses:
further comprising determining whether the capturing of the pixel data was successful. (Wood: para. [0014] “preview module may generate a cursor preview window that includes a reproduction of a selected segment of the graphics displayed on the touch screen display device. The selected segment may be defined by a bounded area within a predefined proximity of the input location coordinates.” where the generation of the preview indicates that the capture was successful).
Regarding claim 13 incorporating the rejections of claim 6, and claim 8, claim 13 is rejected as discussed above for substantially similar rationale.
Regarding claim 14 incorporating the rejections of claim 7, and claims 8 and 13, claim 14 is rejected as discussed above for substantially similar rationale.
Regarding claim 20, incorporating the rejections of claims 6 and 7, claim 20 is rejected as discussed above for substantially similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129